Citation Nr: 0634155	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  03-25 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for a 
deviated nasal septum, status post septoplasty.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to July 
2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which, in pertinent part, granted service 
connection for a deviated nasal septum, status post 
septoplasty, with a noncompensable evaluation, effective 
August 1, 2001.  

A December 2005 letter notified the veteran of a hearing 
scheduled before a Veterans Law Judge in February 2006.  The 
veteran failed to report for that hearing.  The hearing 
request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2006).  

The Board remanded the claim for further development in April 
2006.  In that remand, an inferred claim for a total rating 
based on individual unemployability was referred to the RO 
for initial adjudication.  It does not appear that the claim 
has been adjudicated, and is again referred to the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA has constructive notice of VA generated documents that 
could reasonably be expected to be part of the record, and 
that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  The Board 
commits remandable error if it does not obtain these records.  
Id; see also 38 U.S.C.A. § 5103A(c) (requiring VA to obtain 
pertinent VA records).    

At VA examination in June 2006 the veteran reported that he 
underwent a repeat septoplasty in May 2005 by Dr. Redmond for 
a deviated septum.  The June 2006 VA examination report, in 
discussing the history of hospitalizations and surgeries, 
notes repeat septoplasty in 2006 at the Richmond, Virginia VA 
Medical Center (VAMC).  No records of VA outpatient treatment 
or a repeat septoplasty have been associated with the claims 
file.  

As these records are relevant to the appeal and are within 
the control of VA, they should be obtained and associated 
with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all records 
of treatment for a deviated nasal septum, 
including a repeat septoplasty from the 
Richmond, Virginia VAMC since July 2001.

2.  After ensuring that the above 
development is complete, re-adjudicate 
the claim.  If it is not fully granted, 
issue a SSOC before returning the claim 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

